Citation Nr: 0911702	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, 
claimed as a sinus and allergy condition.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss, and if so, whether 
service connection is warranted?

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus, and if so, whether service 
connection is warranted?


REPRESENTATION

Veteran represented by:	Illinois Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision, which denied service 
connection for allergic rhinitis, bilateral hearing loss 
disabilities, and tinnitus.  

The Veteran originally brought claims of service connection 
for bilateral hearing loss disabilities and tinnitus in 
August 1995, which were denied in a June 1996 rating 
decision.  In April 2005, the Veteran sought to reopen his 
claims of service connection for bilateral hearing loss 
disabilities and tinnitus and brought a new claim of service 
connection for allergic rhinitis.  

Regardless of the RO's action, the Board is required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

The Veteran testified during a video hearing before the 
undersigned in February 2009.  A transcript has been 
associated with the claims file.  

The Veteran submitted additional medical records in February 
2009.  He also submitted a waiver of RO consideration.  The 
Board may proceed.  See 38 C.F.R. § 20.1304(c) (2008) (any 
pertinent evidence accepted directly at the Board must be 
referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).

The issues of service connection for bilateral hearing loss, 
tinnitus, and allergic rhinitis are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A rating decision dated in June 1996 denied the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.    

2.  Additional evidence received since the June 1996 decision 
is neither cumulative nor redundant to the grounds for the 
final denial, and raises the possibility of substantiating 
the Veteran's claims of service connection for bilateral 
hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  A June 1996 rating decision, which denied the claims of 
service connection for bilateral hearing loss and tinnitus, 
is final.  38 U.S.C.A. §§ 7105 (West 2002).

2.  New and material evidence has been submitted for the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus; the claims are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act

As to the petitions to reopen the claims of service 
connection for bilateral hearing loss and tinnitus, these 
petitions have been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA on that 
petition is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

II.	New and Material

The Veteran initially raised claims of entitlement to service 
connection for bilateral hearing loss and tinnitus in August 
1995.  The claims were denied by the RO in a June 1996 rating 
decision.  The Veteran did not file a notice of disagreement 
within one year from the date of mailing the rating decision, 
and the underlying decision became final.  38 U.S.C.A. 
§ 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

As provided above, the initial rating decision, issued in 
June 1996, denied the Veteran's claims of service connection 
for hearing loss and tinnitus on the basis that the Veteran's 
hearing loss existed prior to service and was not aggravated 
by active duty and at his tinnitus claim was not well 
grounded as there were no complaints or treatment for 
tinnitus while in service.  After the June 1996 decision was 
rendered, the Veteran did not take further action until April 
2005, when he specifically requested that the VA reopen his 
claim.  The Veteran contends that his hearing loss and 
tinnitus were caused by service and did not exist prior to 
service.  The RO denied the claims of service connection in a 
May 2006 rating decision; it is somewhat unclear as to 
whether the RO reopened the claims and denied on the merits 
or reviewed the claims without regard to the finality of the 
prior decision in June 1996.  Regardless, the Board must 
undertake an analysis of whether new and material evidence 
has been received in order to determine its own jurisdiction, 
as noted in the INTRODUCTION.

In the Veteran's prior claim, he supplied no substantive 
evidence that he incurred bilateral hearing loss or tinnitus 
during service.  The record provides that the Veteran failed 
to report for a VA audiological examination in connection 
with his service connection claims.  There were no further 
post-service treatment records, from a VAMC or private 
physician, obtained at that time.  The Veteran's service 
treatment records were associated with the claims file.  
However, these records did not show that the Veteran 
underwent any type of hearing loss treatment or was diagnosed 
with bilateral hearing loss or tinnitus.  

Since the final rating decision was rendered, the Veteran has 
submitted additional evidence to include some VA treatment 
records for hearing loss and tinnitus from the VA medical 
center (VAMC) in Marion, Illinois from August 1995 to March 
2006.  Specifically, an August 1995 treatment note indicates 
that the Veteran submitted to a Persian Gulf examination 
wherein he was assessed with occasional headaches, and 
hearing loss.  He also submitted, among other things, a 
January 2009 private medical opinion wherein the physician 
provided that in-service noise exposure caused the Veteran's 
hearing loss and tinnitus.  These documents are not 
cumulative and raise the possibility of substantiating the 
Veteran's claims of service connection for bilateral hearing 
loss and tinnitus.

As this evidence is both new to the record and pertains to 
incurrence, it raises a reasonable possibility of 
substantiating the claim.  The Board concludes that new and 
material evidence has been submitted; the claims of service 
connection for bilateral hearing loss and tinnitus are 
reopened.  See 38 C.F.R. § 3.156, supra.  

ORDER

The petition to reopen the claim of service connection for 
bilateral hearing loss is granted.

The petition to reopen the claim of service connection for 
tinnitus is granted.  


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.

The Board observes that the Veteran received medical 
treatment at the VAMC in Marion, Illinois from October 1995.  
In December 2005, the RO submitted a records request for 
treatment records at the Marion VAMC.  No records were 
obtained at that time.  The RO notified the Veteran that it 
had requested these records in December 2005.  In February 
2009, the Veteran submitted some medical records from the 
Marion VAMC, which indicate that he had been treated for 
symptoms of congestion and sinus problems as well as tested 
for hearing problems.  For unknown reasons, the RO failed to 
follow-up on its original request to obtain the complete 
medical records from the Marion VAMC and they have not been 
associated with the claims file.  

To correctly assess the nature and etiology of the Veteran's 
current disabilities, all records of treatment from the 
Marion VAMC must be considered and VA has a duty to obtain 
such records.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As 
such, this matter must be remanded for further development.  

After the acquisition of these VAMC records, the Veteran 
should be scheduled for additional VA examinations for his 
bilateral hearing loss, tinnitus, and possibly his allergic 
rhinitis.  Although a January 2009 private medical opinion 
indicates that in-service noise exposure caused the Veteran's 
hearing loss, the Board queries whether the opinion is based 
on the Veteran's own self-reported history or an analytical 
review of the historical medical records.  In addition, this 
January 2009 record is unclear as to whether the Veteran 
meets the regulatory standard for a current hearing loss 
disability.  38 C.F.R. § 3.385; See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (The Board is precluded from applying 
audiometric graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the presence of a hearing loss 
disability.)   Given the aforementioned, the Board finds that 
a VA examination is necessary to reconcile the nature and 
etiology of any bilateral hearing loss and tinnitus.  

In addition, the March 2006 VA sinus examination may be 
inadequate for ratings purposes given the absence of ongoing 
VA treatment records from the Marion facility.  Notably, the 
2006 examiner indicated that it was the Veteran's lack of 
complaints or treatment for sinus problems before 1995 or 
during the November 1995 VA examination that rendered the 
Veteran's conditions less likely than not related to service.  
There were no medical records in the claims file at the time 
of the examination to show continued treatment thereafter.  
The evidence requested from the Marion VAMC (in this REMAND) 
may provide a greater historical picture of the Veteran's 
sinus disability and render an additional VA examination 
necessary.  The Board notes, however, that the March 2006 
opinion relating to the Veteran's allergic rhinitis would 
only be rendered inadequate if the additional records 
obtained from the Marion VAMC relate to treatment of the 
Veteran's allergic rhinitis.  Accordingly, the Veteran should 
be scheduled for a VA examination to determine if his 
disability is at least as not related to his service if only 
if additional, relevant records are obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Provide to the Veteran all notification 
action required by the VCAA, with 
respect to these claims.  The notice 
should also inform the Veteran that he 
should provide VA with copies of any 
evidence relevant to these claims that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.	Obtain the Veteran's medical records 
from the Marion VAMC from 1995 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.	After these records have been obtained 
and associated with the claims file, 
the Veteran should be scheduled for a 
VA examination to determine (1) the 
diagnosis of any hearing loss disorder 
or tinnitus and (2) whether such 
disorders are as likely as not 
etiologically related to or were 
aggravated by in-service noise 
exposure.  The examiner should also 
review, comment on, and attempt to 
reconcile the January 2009 private 
medical opinion and the March 2006 VA 
examination opinion.  The claims folder 
must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

4.	If and only if additional records from 
the VAMC are obtained and show 
treatment for symptoms related to 
allergic rhinitis, schedule the Veteran 
for a VA respiratory examination to 
determine (1) the diagnosis of any 
respiratory disorder, including 
allergic rhinitis, which may be 
present, and (2) whether any such 
disorder is as likely as not 
etiologically related to the in-service 
exposure to hazardous hydrocarbons from 
February 1991 to March 1991.  The 
claims folder must be made available 
to, and be reviewed by, the examiner 
prior to the examination, and he or she 
should accomplish any indicated special 
tests, studies or additional 
consultations.

5.	With respect to the above-examinations, 
it would be helpful if the examiner 
would use the following language, as 
may be appropriate: 'more likely than 
not' (meaning likelihood greater than 
50%), 'at least as likely as not' 
(meaning likelihood of at least 50%), 
or 'less likely than not' or 'unlikely' 
(meaning that there is a less than 50% 
likelihood). 
 
The term 'at least as likely as not' 
does not mean 'within the realm of 
medical possibility.'  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

6.	Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.   
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


